 427
 
TAYLOR MADE TRANSPOR
TATION SERVICES
 
 
358 NLRB No. 53
 
Taylor Made Transportation Services, Inc. 
and 
Ki
m-
berly Tutt
.  
Case 
0
5

CA

0
36646
 
June 
7
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND
 
B
LOCK
 
On December 15, 2011, Administrative
 
Law Judge 
Bruce D. Rosenstein issued the attached decision.  The 
Respondent filed exceptions and a supporting brief.  The 
Acting General Counsel filed an answering brief, cross
-
exceptions, and a supporting brief.        
 
The National Labor Relations Board
 
has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions
1
 
and briefs and has decided to 
affirm the judge

s rulings, findings,
2
 
and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
3
  
 
We agree with the judge that the Respondent violated 
Section 8(a)(1) of the Act by suspending and terminating 
employee Kimberly Tutt, but our analysis differs s
lightly 
from the judge

s.  As the judge found, the record here 
convincingly demonstrates that the Respondent took a
c-
tion against Tutt because she violated the Respondent

s 
unlawful rule against disclosing wage rates.  Accordin
g-
ly, this case is governed by 
the standard recently artic
u-
lated in 
Continental Group, Inc.
, 357 NLRB 
409
 
(2011), 
where the Board explained that:
 
 
[D]iscipline imposed pursuant to an unlawfully ove
r-
broad rule violates the Act in those situations in which 
an employee violated the rule by
 
(1) engaging in pr
o-
tected conduct or (2) engaging in conduct that othe
r-
wise implicates the concerns underlying Section 7 of 
the Act.
 
Slip op. at 4.
4
 
                                        
   
 
1
 

d-
ent violated Sec. 8(a)(1) of the 
Act by maintaining a handbook rule 
prohibiting employees from disclosing their wage rates and by distri
b-
uting an April 20, 2011 memorandum threatening employees with 
discipline if they were to breach the rule.
 
2
 
The Respondent has excepted to some of the j


s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Produc
ts
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
3
 


emedial language.  We 
shall substitute a new notice to conform to the Order as modified.
 
4
 
Applying 
Wright Line
, 251 NLRB 1083 (1980), enfd. on other 
grounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
Here, we need not pass on the judge

s finding that Tutt 
was engaged in protected concerted activity when s
he 
violated the unlawful rule, because Tutt clearly was 

e
n-
gage[d] in conduct that otherwise implicates the concerns 
underlying Section 7 of the Act,

 
under the second prong 
of the test set forth in 
Continental Group
.
 
 
As the Board 
recently stated in 
Parex
el International, LLC
, 356 NLRB 
516, 518
 
(2011), 
 
 
T
he Board has long held that Section 7 

encompasses 
the right of employees to ascertain what wages are paid 
by their employer, as wages are a vital term and cond
i-
tion of employment.

  
Triana Industries
, 
245 NLRB 
1258, 1258 (1979).  In fact, wage discussions among 
employees are considered to be at the core of Section 7 
rights because wages, 

probably the most critical el
e-
ment in employment,

 
are 

the grist on which concer
t-
ed activity feeds.

  
Aroostook Cou
nty Regional Op
h-
thalmology Center
, 317 NLRB 218, 220 (1995), enfd. 
in part 81 F.3d 209 (D.C. Cir. 1996); 
Whittaker Corp.
, 
289 NLRB 933, 933

934 (1988).
 
  
 
 
We find that Tutt engaged in conduct implicating Section 7 
concerns by disclosing her wage rate to h
er fellow emplo
y-
ees and, therefore, that the Respondent violated Section 
8(a)(1) by suspending and discharging Tutt based on that 
conduct.  We further note that the Respondent does not seek 
to establish an affirmative defense under 
Continental 
Group

i.e., 
that Tutt

s wage
-
related conduct interfered 
with the Respondent

s operations and that Tutt was su
s-
pended and terminated for such interference

nor would the 
record support such a defense.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, 
Taylor Made Transportation Services, Inc., 
Baltimore, Maryland, its officers, agents, successors, and 
assigns, shall
 
1. Cease and desist from  
 
(a) Maintaining rules in its employee handbook that 
preclude employees from discussing their compensation 
or pay
 
rates, and distributing memoranda to employees 
threatening them with discipline for violating such rules.   
 
                                        
                             
 
approved in 
NLRB v. Transportation
 
Management Corp.,
 
462 U.S. 393 
(1983), the judge found that the Respondent failed to demonstrate that 
it would have taken the same actions against Tutt even if she had not 
discussed her wage rate with other employees.
 
 
Assuming without 
deciding that 
Wrigh
t Line
 
applies where employees have been retaliated 
against for violating an unlawful rule by engaging in nonconcerted 


 
 

acting
 
against Tutt were pretextual.
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
428
 
(b) Discharging or suspending employees who violate 
unlawful rules by engaging in discussion of their co
m-
pensation or wage rates.  
 
(c) In any lik
e or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Rescind its April
 
20, 2011 memorandum and any 
rules in its employee handbook that preclude employees 
from discussing their compensation or pay rates and not
i-
fy its employees in writing that it has done so. 
 
(b) Within 14 days from the date of this Order, offer 
Kimberly Tut
t reinstatement to her former job or, if that 
job no longer exists, to a substantially equivalent pos
i-
tion, without prejudice to her seniority or any other rights 
or privileges previously enjoyed. 
 
(c) Make Kimberly Tutt whole for any loss of earnings 
and 
other benefits suffered as a result of her unlawful 
suspension and discharge, in the manner set forth in the 
remedy section of the judge

s decision.  
 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful suspe
nsion 
and discharge of Kimberly Tutt, and
,
 
within 3 days 
thereafter, notify her in writing that this has been done 
and that the unlawful suspension and discharge will not 
be used against her in any way.  
 
(e) Preserve and, within 14 days of a request or su
ch 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other r
ecords, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(f) Within 14 days after service by the Region, post at 
its facility in Baltimore, Maryland
,
 
co
pies of the attached 
notice marked 

Appendix.

5
  
Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consec
utive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an interne
t site, 
                                        
   
 
5
 
If this Order is enforced by a judgment of a United States court of 

a-
tional Labor
 

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
and/or other electronic means, if the Respondent custo
m-
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material.  I
f the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at an
y time since November 30, 2010.
 
(g) Within 21 days after service by the Region, file 
with the Regional Director for Region 5 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
tak
en to comply.  
 
 
M
EMBER 
H
AYES
, concurring.
 
I agree with the judge

s finding that, in the circu
m-
stances of this case, employee Kimberly Tutt was e
n-
gaged in actual protected concerted activity when di
s-
cussing her own wages with other employees, and that 
the 
Respondent unlawfully discharged her solely for this 
reason.  Accordingly, I do not pass on whether, even if 
Tutt

s conduct was not concerted, the discharge would be 
unlawful under the second prong of the test in 
Contine
n-
tal 
Group
, 357 NLRB 
409
 
(2011).
 
 
AP
PENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated the National Labor Relations Act and has ordered us to 
post and abide 
by this notice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
maintain any rule preventing you from 
discussing your terms and conditions of employment, 
including compensation or pay rates, with other emplo
y-
ees, or distribute memoranda to you threatening you with 
discipline for violating such 
rules.
 
W
E WILL NOT
 
suspend or discharge you because you 
violate our unlawful rules by discussing your compens
a-
tion or wage rates.  
 
 TAYLOR
 
MADE TRANSPORTATION 
SERVICES
 
 
429
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above
.
 
W
E WILL 
rescind our April 20, 2011 memorandum and 
any rules in our employee handbook that preclude you 
from discussing your compensation or pay rates, and 
W
E 
WILL 
notify all of you in writing that we have done so.   
 
W
E WILL
, within 14 days from the date
 
of the Board

s 
Order, offer Kimberly Tutt full reinstatement to her fo
r-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 
any other rights and privileges previously enjoyed.
 
W
E WILL 
make
 
Kimberly Tutt whole for any loss of 
earnings and other benefits resulting from her suspension 
and discharge, less any net interim earnings, plus inte
r-
est.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, remove from our files any reference to t
he unla
w-
ful suspension and discharge of Kimberly Tutt, and 
W
E 
WILL
, within 3 days thereafter, notify her in writing that 
this has been done and that the unlawful suspension and 
discharge will not be used against her in any way.
 
T
AYLOR
 
M
ADE 
T
RANSPORTATION 
S
ERVICES
,
 
I
NC
.
 
 
Patrick J. Cullen, Esq., 
for the Acting General Counsel.
 
Paul D. Shelton, Esq. 
and
 
Fabian D. Walters, Esq., 
of Balt
i-
more, Maryland, for the Respondent
-
Employer.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
B
RUCE 
D.
 
R
OSENSTEIN
, Administrative Law Judge. 
 
This 
case was tried before me on October 26, 2011, in Baltimore, 
Maryland, pursuant to an amended complaint and notice of 
hearing issued by the Regional Director for Region 5 of the 
National Labor Relations Board (the Board).  
The complaint, 
based upon a charge filed on May 31, 2011
,
1
 
by Kimberly Tutt 
(the Charging Party or Tutt), alleges that Taylor Made Tran
s-
portation Services, Inc. (the Respondent or Employer), has 
engaged in certain violations of Section 8(a)(1) of the Natio
nal 
Labor Relations Act (the Act).  The Respondent filed a timely 
answer to the complaint denying that they had committed any 
violations of the Act. 
 
Issues
 
The complaint alleges that the Respondent violated Section 
8(a)(1) of the Act by maintaining and 
applying overbroad and 
unlawful rules in its Employee Handbook that prohibited e
m-
ployees from discussing their compensation and pay rates.  The 

s-
pension on April 25, and subsequent termination on Ap
ril 29, 
resulted from her violation of the Handbook rules by engaging 
in protected concerted activities under the Act.
 
                                        
   
 
1
 
All dates are in 2011
,
 
unless otherwise indicated.  
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the Acting Gen
eral Counsel and the Respondent, I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Respondent, a corporation with an office and place of bus
i-
ness located in Baltimore, Maryland, has been engaged in the 
business of providing passenger transportation ser
vices to the 
United States Government under a contract with the Social 
Security Administration.  Respondent, in conducting its bus
i-
ness operations, has been engaged in providing services to the 
United States Government valued in excess of $50,000.  R
e-
spond
ent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.   
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. 
Background and Facts
 
Since on or about November 30, 2010, Respondent in its 
Employee Hand
book has maintained the following rule:
 
NON
-
DISCLOSURE
 
Such confidential information includes, but is not limited to 
the following examples:
 
 

 
Compensation data
 
 
Between on or about November 30, 2010, until on or about 
April 22, Respondent, in its 
e
mployee 
h
andbook maintained the 
following rule:
 
PAYDAYS
 
All employee pay rates are confidential and should not 
be disclosed verbally, written, or electronically posted for 
deliberate expose [sic] of rates without a valid reason.  
 
This could lead to disciplinary a
ctions up to and i
n-
cluding termination.
 
Since on or about April 22, Respondent, in its E
m-
ployee Handbook, has maintained the following rule:
 
PAYDAYS
 
All Taylor Made Transportation, Inc. employees are 
encouraged to use good judgment regarding disclosing pay
 
rates, which could lead to additional expense and disru
p-
tion for Taylor Made Transportation Services, Inc.
 
 
Since in or around April 2011, Respondent in its Employee 
Handbook has maintained the following rule:
 
 
EMPLOYEE CONDUCT AND WORK RULES
 
 
Taylor Made
 
Transportation Services, Inc. expects 
employees to follow rules of conduct that will protect the 
interests and safety of all employees and the organization.
 
 
The following are examples of infractions of rules of 
conduct that may result in disciplinary act
ion, up to and 
including termination of employment:
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
430
 

 
Unauthorized disclosure of business 

secrets

 
or co
n-
fidential information.
 
 

 
Disclosure of confidential pay rates without validity.
 
 
On or about April 20, Respondent published the following 
memorandum to 
its employees:
 
 
This is a reminder that all employee pay rates are conf
i-
dential.  It is against company policy to disclose or discuss 
your pay rate weather [sic] 
it is verbal, written, electron
i-
cally communicated or by any other means, to deliberat
e-
ly make
 
others aware of your hourly rate of pay without 
validity.
 
As all of our employees are valued this would unfort
u-
nately lead to disciplinary actions up to and including te
r-
mination.
 
We ask that all Taylor Made Transportation Services, 
Inc. employees adhere 
to this policy.
 
 
On April 25, the Respondent suspended the Charging Party 
and on April 29 she was terminated.
 
At all material times Allen R. Taylor has been
 
the owner, 
president, and chief executive officer of the Respondent.  Ma
r-
yce Willis serves in the p
osition of human resources director 
and James Kearney is a transportation supervisor.  The R
e-
spondent, in its answer, admitted that the above individuals are 
supervisors and agents within the meaning of Section 2(11) and 
(13) of the Act.  
 
Respondent hired
 
Tutt on March 1, and she worked as a part
-
time driver at the Social Security Administration (SSA) princ
i-
pally driving SSA employees between buildings on their ca
m-
pus.  Tutt remained in that assignment until on or about March 
31, when she was transferred t
o the newly acquired contract site 
at the Centers for Medicare and Medicaid Services (CMS) 
where she provided passenger transportation services for CMS 
employees under the direct supervision of Kearney.
2
 
 
The tran
s-
fer was not disciplinary in nature but rat
her was to accomm
o-
date both Tutt and the Respondent in effectuating the new co
n-
tract.  During the orientation training session, the CMS 
S
upe
r-
visor Maria Fowlkes observed Tutt and some of the other e
m-
ployees chatting with passengers and not exhibiting a pro
fe
s-
sional demeanor.  Accordingly, these observations were shared 
with the Respondent and a brief meeting was held on April 1 
with Tutt, Willis, Kearney, and Operations Ma
nager Lionel 
Saxon (R
.
 
Exh. 1). 
 
During the meeting, Tutt was advised to 
keep a profes
sional demeanor while representing the Respon
d-
ent and to watch her conduct and conversation around clients 
and fellow employees.  
 
On April 12, Willis was made a
ware from concerns raised by 
co
workers that Tutt was discussing her rate of pay with fellow 
emp
loyees.  Since the only people that had access to that i
n-
formation was the employee, the Employer, and the client 
(CMS), Willis determined that such actions were contrary to 

Handbook.   
 
                                        
   
 
2
 
During the period that Kearney supervised 
Tutt (April 1

21), he 
did not issue her any written warnings or impose discipline.   
 
On Apr
il 20, by a memorandum to all employees that was 
stapled to their paychecks, Willis reminded the work force that 
all employee pay rates are confidential and it is against comp
a-
ny policy to disclose or discuss your pay rates with the admon
i-
tion that disclos
ure could lead to disciplinary actions up to and 
including termination (GC Exh. 4). 
 
 
On April 20, Kearney cautioned Tutt on the usage of her 
cell
-
phone and re
commended that the company cell 
phone be 
plugged into the charg
er instead of her personal cell 
ph
one.  He 
documented these issues in a memorandum to Taylor dated 
April 22 (R
.
 
Exh. 2).  Kearney testified that prior to April 20 he 
had cautioned Tutt on at least three occasions regarding the 
exces
sive volume of her cell 
phone and suggested she turn 
down 
the call alert due to its graphic language.  Kearney 
acknowledged that Tutt complied with both of these requests 
and he did not inform Willis or any other supervisor about these
 
conversations nor did he memorialize the discussions.    
 

ork occurred on April 21, as she was 

April 22 Kearney met with Willis to discuss concerns about 

 
On April 24 (Sunday), Tutt received a telephone call from 
Willis and was ins
tructed to come directly to her office on April 
25 (Monday), rather then reporting to work.  
 
On April 25, Willis held a meeting with Tutt regarding her 
lack of professional behavior.  Prior to the meeting, Willis pr
e-
pared an outline of talking points to b
e discussed during the 
meeting (R
.
 
Exh. 2).  During the meeting Willis reviewed 

-
phone usage pursuant to the April 22 me
m-
orandum that Kearney had prepared, and also informed Tutt 
that it had been brought to the attention of Taylor that 
emplo
y-
ees were upset because Tutt had disclosed her rate of pay that
 
was higher tha
n some of her co
workers.  Willis further i
n-
formed Tutt that the entire management team was doing da
m-
age control and all employees when hired were encouraged to 
use good judg
ment regarding pay rates.  At the conclusion of 
the meeting Willis advised Tutt that effective immediately she 
was under suspension until Friday, April 29, when a decision 
would be made regarding the above situation and her continued 
employment at the Resp
ondent.  Willis did not provide Tutt 
with a copy of the talking points nor was Tutt provided a wri
t-
ten record of the reasons for her suspension.  
 
On April 28 (Thursday), Willis telephoned Tutt and instruc
t-
ed her to be present in her office at 10 a.m. on A
pril 29.  During 
this meeting, Willis informed Tutt that after a thorough review 
of her employment history, it was decided that she was not a 
good fit for the Employer and that the decision was made to 
terminate her.  According to Tutt, Willis informed her
 
that the 
reason she was being terminated was due to her discussing and 
disclosing confidential pay rates with fellow employees that 
caused excessive disruption in the work force and with the 
client (CMS).  Tutt testified that no other reasons were given 
f
or the termination including improper ce
ll 
phone usage or 

toward the end of the meeting Taylor entered the office and the 
subject of disclosing her pay rate to employees was discussed.  
Taylor, wh

conclusion of the meeting, denied that he had any discussions 
 TAYLOR
 
MADE TRANSPORTATION 
SERVICES
 
 
4
31
 
with Tutt concerning the disclosure of her pay rate or the re
a-
sons for her termination.  Willis testified that Tutt was suspen
d-
ed and subse
quently terminated due to inappropriate 
c
ell
 
phone 
usage for which she was warned on several occasions, insubo
r-
dination and solicitation of coworkers and clients for nonwork
-
related matters and lack of professional behavior.  Tutt was not 
provided with any
 
written reasons for the discharge but Willis 

r-
sonnel file (R
.
 
Exh. 3).  That report shows that Tutt was term
i-
nated for violating policies and proce
dures, improper cell 
phone 
usage, and thus was no longer needed.  
 
Shortly
,
 


t-
ment of Labor, Licensing and Regulation Office of Unemplo
y-
ment Insurance.  An initial telep
hone interview occurred first 
with Tutt and then with Willis.  Subsequently, a second tel
e-
phone hearing occurred with a claims examiner to obtain add
i-
tional information regarding the termination in which both Tutt 
and Willis participated (GC Exh. 5).
3
  
Tut
t informed the claims 
examiner that the reason for her termination was the Emplo
y-

fellow employees.  On May 6, Willis on behalf of the Emplo
y-
er, informed the claims examiner that on April 12 a n
umber of 

only the employee, the Employer, and the client (CMS) were 
aware of such information, it was concluded that Tutt had di
s-
closed her pay rate to others which was contrary to Respon
d-

h
andbook policy and was grounds for immediate dismi
s-
sal.  Accordingly, Tutt was terminated for disclosing her co
m-
pensation to coworkers.  Willis further informed the claims 
examiner that while Tutt received a warning for viola
tion of its 
cell 
phone usage p
olicy, she would not have been
 
terminated 
for that offense.  
On May 26, Willis also informed the claims 
examiner that Tutt was discharged by her and Taylor for failure 
to follow policy in disclosing her wages.  
 
After evaluating the evidence, the Office of
 
Unemployment 

deliberately and willfully disregarded the standards of behavior 

which action is considered gross misconduct.  
 
On a
ppeal, a hearing examiner reversed the initial decision, 
and Tutt was granted unemployment benefits that she continues 
to receive (GC Exh. 6). 
 
The 8(a)(1) Employee Handbook Allegations
 
The Acting General Counsel alleges that wage discussions 
among employe
es are considered to be the core of Section 7 
rights.  
Parexel International, LLC, 
356 NLRB 
516, 518
 

discussing their compensation is unlawful on its face.  
Da
N
ite 
Sign Co., 
356 NLRB 
975, 975
 
fn
.
 
1
 
and 
980
 
(2011)
,
 
quoting 
Freund Baking Co
., 336 NLRB 847 (2001); 
Lutheran Heritage 
Village
-
Livonia, 
343 NLRB 646 (2004).  
 
Based on the forgoing, I find that the Respondent has viola
t-
ed Section 8(a)(1) of the Act by promulgating a policy that 
                                        
   
 
3
 
The 
c
ertification of 
r
ecord was admitted into evidence pursuant to 
Rules 803(8) and 901(7) of the Federal Rules of Evidence.  
 
explicitly pr
ohibits employees from discussing their compens
a-
tion.  
 

in its 
e
mployee 
h
andbook explicitly restricts employees from 
discussing their compensation including pay rates it restricts 
Section 7 activi
ty and would likely have a chilling effect on 
those rights such that the mere maintenance of those provisions 
violates Section 8(a)(1) of the Act even in the absence of e
n-
forcement.  
 
L
astly, I also find that the Respondent violated Sec
tion 
8(a)(1) of 
he A
ct when, on April 20, it published the memora
n-
dum set forth above that reminded employees that pay rates are 
confidential and if they discussed or disclosed that information 
it could lead to disciplinary action up to and including termin
a-
tion.  Therefore, 
it follows that the overbroad confidentiality 
provision has been applied to restrict the exercise of Section 7 
rights, and is unlawful in violation of the Act.  
 
The 8(a)(1) Suspension and Termination Allegations
 
The Acting General Counsel alleges in 
paragraphs 10 and 11 
of the complaint that the Respondent suspended and terminated 
the Charging Party because she violated the 
e
mployee 
h
an
d-
book rules by engaging in protected concerted activities.  
 
The Employer defends its conduct by asserting that the 
e
m-
ployee 
h
andbook rules were not relied on when it suspended 
and thereafter terminated Tutt.  Rather, they argue that Tutt was 
terminated during her probationary period due to poor perfo
r-
mance, lack of professional behavior, and for violating the R
e-
spondent

 
Discussion 
 
The Board has held in 
Double Eagle Hotel & Casino, 
341 
NLRB 112 fn. 3 (2004), enfd. 414 F.
3d 1249 (10
th
 
Cir. 2005)
, 
cert.
 
denied 546 U.S. 1170 (2006), that discipline imposed pu
r-
suant to 
an unlawfully overbroad rule violates the Act in those 
situations in which an employee violated the rule by (1) enga
g-
ing in protected conduct or (2) engaging in conduct that othe
r-
wise implicates the concerns underlying Section 7 of the Act.  
Nevertheless, 
an employer will avoid liability for discipline 
imposed pursuant to an overbroad rule if it can establish that 

own work or that of other employees or otherwise actually 
interfered with the empl

r-
ence rather than the violation of the rules, was the reason for 

this affirmative defense as was done in the subject case, but 
also to establish that the
 

c-
tion or operations was the actual reason for the discipline.  
Co
n-
tinental Group, Inc. 
357 NLRB 
409
 
(2011). 
 
The Board has also held in 
Automatic Screw Products Co.
,
 
306 NLRB 1072 (1992)
,
 
that an employer violates Section
 
8(a)(1) of the Act by promulgating and maintaining a rule pr
o-
hibiting employees from discussing their salaries and also by 
disciplining an employee for violating that rule. 
 

to protest Respondent

nature of compensation and pay rates has long been recognized 
by the Board who has held that similar conduct comes within 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
432
 
the guarantees of Section 7 of the Act.  See 
Joseph De
 
Rairo, 
DMD, P.A.,
 
283 NLRB 592 (1987).  
The Board has also held in 
Mike Yurosek & Sons, Inc., 
306 NLRB 1037, 1038 (1992), that 

finding that the concerns expressed by the individual are [sic] 
logical outgrowth of the concerns expressed
 



ambit of protected concerted activity.  However, it must be 
determined whether Tutt was suspended and thereafter t
erm
i-
nated based on such activity.
 
In 
Wright Line, 
251 NLRB 1083 (1980), enfd, 662 F.2d 899 
(1
st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations
 
of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the i
n-

employer decision. On such a showing, the burden shi
fts to the 
employer to demonstrate that the same action would have taken 
place even in the absence of the protected conduct.  The United 

Wright Line 
test in 
NLRB v. Transportation Management 
Corp., 
462 
U.S. 393, 399

403 (1993).  In 
Manno Electric, 
321 
NLRB 278 fn. 12 (1996), the Board restated the test as follows.  
The General Counsel has the burden to persuade that antiunion 
sentiment was a substantial or motivating factor in the cha
l-
lenged employer dec
ision.  The burden of persuasion then shifts 
to the employer to prove its affirmative defense that it would 
have taken the same action even if the employee had not e
n-
gaged in protected activity.
 
I find that the Acting General Counsel sustained his initial 

t-
ing factor in the decision to suspend and thereafter terminate 
her.  In this regard, Tutt engaged in protected activity by di
s-
closing and discussing with fellow employees her compens
a-
tion and pa
y rate, the Employer was aware of this activity, and 
animus against such activity was exhibited by the Employer.  

demonstrates animus by Taylor and Willis.  Indeed, upon lear
n-
ing on April 12 that Tu
tt had disclosed her pay rate to fellow 
employees, they both engaged in extensive damage control to 
placate employees and the client whose contract comprised 
approximately 50
 
percent
 

 
I further find that the Respondent ha
s not met its rebuttal 
burden under 
Wright Line
, of showing that it would have di
s-
charged Tutt even in the absence of her protected activity.  
Notably, the test applies regardless of whether the case involves 
pretextual reasons or dual motivation.  
Frank B
lack Mechanical 
Services, 
271 NLRB 1302 fn. 2 (1984).  The Board has held 
that a finding of pretext necessarily means that the reasons 
advanced by the employer either did not exist or were not, in 
fact relied on, thereby leaving intact the inference of wro
ngful 
motive.  
Limestone Apparel Corp.
,
 
255 NLRB 722 (1981)
, 
enfd. 705 F.
2d 799 (6
th
 
Cir. 1982).  In short, a finding of pr
e-
text defeats any attempt by the employer to show that it would 
have discharged the discriminatee absent his or her protected 
con
duct.  
Golden State Foods Corp.
,
 
340 NLRB 382 (2003).  
 
I conclude tha
t it was not until after May 31
 
when the subject 
of 
unfair labor practice charge was filed, that the Respondent 
first raised its present defense and argued that Tutt was su
s-
pended and su
bsequently terminated during her probationary 
period due to poor work performance, lack of professional b
e-
havior, and for violating its policy regarding the use of personal 
cell phones.  That defense conflicts with the reasons provided 
to Tutt in her suspe
nsion and termination meetings prior to the 
filing of the subject charge.  When an employer provides shif
t-
ing reasons for discharging an employee, the Board has found 
that the proffered reasons are pretextual and the true reason is 
animus.  
Seminole Fire P
rotection, Inc., 
306 NLRB 590 (1992).  
In this regard, it is no coincidence, that shortly after Willis and 
Taylor learned on April 12 that Tutt had disclosed confidential 
financial information, a memorandum was issued on April 20 
to all employees that disc
losing confidential information could 
subject them to disciplinary actions up to and including term
i-
nation.  Likewise, the evidence establishes that in the suspe
n-
sion meeting of April 25, Willis informed Tutt that her co
-
workers informed Taylor that they w



n-
cial information.
4
  

during the termination meeting on A
pril 29, both Willis and 
Taylor addressed the issue of disclosing confidential financial 



cies and procedures as 
a reason for her termination.  
 
Lastly and particularly relying upon the admissions against 
interest made by Willis during the unemployment insurance 
hearing (GC Exh. 5), I find that the Respondent terminated Tutt 
for disclosing conf
idential financial information in violation of 
its Employee Handbook policy.  I also note that Willis conce
d-
ed that while Tutt received a warning for inappropriate cell
-
phone usage, she would not have been terminated for that o
f-
fense and she worked to the 
best of her ability.
 
In summary, I find that Tutt was terminated for engaging in 

Employee Handbook rules that precluded employees from di
s-
cussing or disclosing their compensation or pay rates.  
Accor
d-
ingly, such action violates Section 8(a)(1) of the Act.  
 
C
ONCLUSIONS OF 
L
AW
 
1. Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2. By maintaining in its 
e
mployee 
h
andbook provisions that 
prec
lude employees from discussing their compensation or pay 
rates, the Respondent violated Section 8(a)(1) of the Act.  It 
further violated the Act by applying its Handbook rules and 
issuing a memorandum on April 20, 2011
,
 
to employees that 
restricted the exe
rcise of Section 7 rights and threatened disc
i-
pline if employees discussed or disclosed their compensation or 
pay rates among themselves or with other employees.
 
                                        
   
 
4
 
I also note that the majority of the re
asons advanced by Willis in 
her testimony for Tutt

s suspension and termination do not appear in 
her April 25 talking points (R
.
 
Exh. 2).   
 
 TAYLOR
 
MADE TRANSPORTATION 
SERVICES
 
 
433
 
3. By suspending and discharging employee Kimberly Tutt 
the Respondent has been interfering wi
th, restraining, or coer
c-
ing employees in the exercise of the rights guaranteed in Se
c-
tion 7 of the Act in violation of Section 8(a)(1) of the Act. 
 
R
EMEDY
 
Having found that the Respondent engaged in certain unfair 
labor practices, I shall order them to ce
ase and desist and to 
take certain affirmative action designed to effectuate the pol
i-
cies of the Act. 
 
Specifically, having found that the Respondent violated Se
c-
tion 8(a)(1) of the Act by maintaining overbroad 
h
andbook 
rules that preclude employees from d
iscussing their compens
a-
tion and pay rates, I shall order the Respondent to rescind those 
provisions and to notify its employees in writing, that it has 
done so. 
Hyundai America Shipping Agency, 
357 NLRB 
860
 
(2011).  Additionally, having found that the Res
pondent further 
violated Section 8(a)(1) of the Act by suspending and dischar
g-
ing Kimberly Tutt, I shall order the Respondent to offer her full 
reinstatement to her former job or, if that job no longer exists, 
to a substantially equivalent job, without pre
judice to her se
n-
iority or any other rights or privileges previously enjoyed.  
Further, the Respondent shall make the aforementioned e
m-
ployee whole for any loss of earnings and other benefits su
f-
fered as a result of the discrimination against her.  Backpay
 
shall be computed in accordance with 
F. W. Woolworth Co
., 90 
NLRB 289 (1950), with interest at the rate prescribed in 
New 
Horizons
,
 
283 NLRB 1173 (1987), compounded daily as pr
e-
scribed in 
Kentucky River Medical Center, 
356 NLRB 
6
 
(2010), 
enf. denied
 
on other ground
s sub nom.
 
Jackson Hospital Corp. 
v. NLRB
, 647 F.3d 1137 (D.C. Cir. 2011). 
 
The Respondent shall also be required to expunge from its 
files any and all references to the unlawful suspension and di
s-
charge of Kimberly Tutt and to notify her i
n writing that this 
has been done and that the unlawful suspension and discharge 
will not be used against her in any way.
 
[R
ecommended
  
Order
 
omitted from publication.]
 
 
 
